IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                     July 18, 2000, Session

             HENRY EUGENE HODGES v. STATE OF TENNESSEE

                 Direct Appeal from the Criminal Court for Davidson County
                           No. 90-S-1418, Walter C. Kurtz, Judge



                    No. M1999-00516-CCA-R3-PD - Filed October 20, 2000


The appellant, Henry Eugene Hodges, seeks post-conviction relief from his 1992 first degree murder
conviction and sentence of death. The Davidson County Criminal Court denied the appellant’s
petition and this appeal was taken. This court is presented with the following issues: (1) the
effectiveness of trial counsel; (2) the post-conviction court’s failure to provide funds for expert
services; and (3) the post-conviction court’s denial of a continuance and refusal to bifurcate the post-
conviction evidentiary hearing. Following review of the record, we conclude (1) the appellant was
not denied the effective assistance of counsel; (2) the post-conviction court properly denied the
appellant’s request for funds for additional expert services; and (3) the post-conviction court properly
denied the appellant’s request for a continuance of the evidentiary hearing. Accordingly, we affirm
the post-conviction court’s finding that the appellant is not entitled to post-conviction relief.

               Tenn. R. App. P. 3; Judgment of the Criminal Court is affirmed.

DAVID G. HAYES, J., delivered the opinion of the court, in which THOMAS T. WOODALL , J. and
NORMA MCGEE OGLE , J., joined.

Thomas F. Bloom and Patrick T. McNally, Nashville, Tennessee, for the appellant, Henry Eugene
Hodges.

Paul G. Summers, Attorney General and Reporter, Michael Moore, Solicitor General, Kathy
Morante, Assistant Attorney General, Victor S. (Torry) Johnson, III, District Attorney General, and
Tom Thurman, Assistant District Attorney General, for the appellee, State of Tennessee.


                                              OPINION


      In this capital case, the appellant, Henry Eugene Hodges, appeals the judgment of the
Davidson County Criminal Court denying his petition for post-conviction relief. In 1992, the
appellant entered guilty pleas to first degree premeditated murder1 and especially aggravated
robbery.2 At a subsequent sentencing hearing, the jury found the presence of three aggravating
circumstances and imposed a sentence of death by electrocution3 for the first degree murder
conviction.4 The appellant's conviction and sentence were affirmed on direct appeal by the
Tennessee Supreme Court. See State v. Hodges, 944 S.W.2d 346 (Tenn.), cert. denied, 522 U.S.
999, 118 S. Ct. 567 (1997).

        On December 11, 1997, the appellant filed a pro se petition for post-conviction relief. The
court appointed counsel and amended petitions were filed on March 24, 1998, and on June 11, 1998.
A hearing was held on January 20, 1999. On February 8, 1999, the post-conviction court entered
an order denying the appellant post-conviction relief.

         On appeal, the appellant raises the following issues:
         I. Whether the appellant received the effective assistance of counsel;5

         II. Whether the post-conviction court’s denial of funds for expert services impinged
         upon the appellant’s constitutional rights;

         III. Whether the appellant’s constitutional right to due process was violated by the
         post-conviction court’s refusal to bifurcate the evidentiary hearing; and




         1
           The appellant entered guilty pleas to both premeditated murder and felony murder. The court merged the
pleas into one count of first degree premeditated murder.

         2
         Although not at issue in this appea l, a sentence of forty years was imp osed for th e convic tion of esp ecially
aggravated robbery. This sentence was ordered to be served consecutive to the death penalty.

         3
           Effective July 1, 1999, Tenn. C ode An n. § 40-2 3-114 was am ended to permit “[a]ny person who commits an
offense prior to January 1, 1999, for which such person is sentenced to the punishment of death may elect to be executed
by lethal injection by signing a written w aiver wa iving the rig ht to be executed by the method of execution in effect at
the time th e offense was com mitted.”
         4
         Specifically, the jury found (1)the appellant has previous convictions for violent felonies; (2) that the murder
was especially “heinous, atrocious or cruel;” and (3) the murder was committed while appellant was engaged in the
commission of a robbery . Tenn. Code Ann . § 39-13-204(i)(2), (i)(5), and (i)(7) (1991).
         5
           Within this genera l challenge , the appe llant presen ts four specific allegations of ineffectiveness: (1) counsel
was ineffective for failing to investigate, identify and challenge the State’s proof as to aggravator (i)(5); (2) counsel was
ineffective for failing to challenge fingerprint evidence; (3) counsel was ineffective by making a “hasty” decision to
enter the guilty plea; (4) counse l was ineffe ctive, per se, because of the systemic deficiencies in the State of Tennessee’s
indigent defense sy stem; and (5) coun sel was ine ffective for failing to co nduct a competent mitigation investigation,
adopting a mitigation theory not based on adequate investigation and failing to develop ad ditional mitigation them es.
Each allegation will be discussed infra.

                                                             -2-
          IV. Whether the errors and omissions identified in claims 1 through 20 of the
          Verified Amended Petition for Post-Conviction, either individually or cumulatively,
          violated the appellant’s constitutional rights.6


          After review of the record before this court, we affirm the post-conviction court’s denial of
relief.


                                                       Background

        In 1990, the twenty-four-year old appellant and his fifteen-year-old girlfriend, Trina Brown,
were living with the appellant's brother in Smyrna when they decided to move to Florida.7 In order
to finance the move, the appellant, who on occasion engaged in homosexual prostitution advanced
the plan, that he would rob and kill the next person who propositioned him. The appellant discussed
with his girlfriend how the crimes would be carried out.

      On the night of May 14, 1990, the appellant and Miss Brown went to Centennial Park in
Nashville in furtherance of their plan. The victim, Ronald Bassett, approached the appellant and the


          6
           These claims are identified in the “petition” as follow s:
Claim I: Ineffective assistance of counsel at the guilt stage;
Claim II: Ineffective assistance of counsel at the sentencing stage;
Claim III : Ineffective assistance o f counse l on direct ap peal;
Claim IV: State’s failure to relinquish Brady material at guilt stage;
Claim V: State’s failure to relinquish Brady material at sentencing stage;
Claim VI: State knowingly used false testimony at sentencing stage;
Claim VII: Involuntary guilty plea;
Claim VIII: Unconstitutional intrusion into defense preparation for sentencing stage;
Claim IX: Denial of jury based on fair cross-section of the community;
Claim X: Unconstitutional restriction of voir dire;
Claim XI: U nconstitutional voir dire ru lings;
Claim X II: State obta ined pro mise from prospec tive jurors to do their “d uty and obligation ;”
Claim XIII: The prosecution engaged in conduct seeking to inflame the jury;
Claim XIV : Unconstitutional de nial of expert services;
Claim XV: Unconstitutional preclusion of mitigating evidence;
Claim XV I: Unconstitutional sen tencing phase in structions;
Claim XV II: Unconstitutional ap plication of aggrav ating circumstan ces;
Claim X VIII: De ath pena lty statute is unc onstitution al;
Claim XIX: Denial of right to allocution; and
Claim XX: Inadequate proportionality review.


          7
          In view of the fact that the appe llant pled g uilty to first deg ree mu rder and neither the transcript of the guilty
plea hearing or the jury sentencing hearing were included in the record, any development of the facts preceding the
victim’s death is limited. For purp oses of backg round inform ation, we recite those facts co ntained in our su preme
court’s decision in State v. Hodges, 944 S.W.2d at 349-351.

                                                             -3-
two men agreed to go to the victim’s residence. They left together in the victim’s vehicle. Ten or
fifteen minutes later, Hodges returned to the park on foot. Accompanied by his girlfriend, the
appellant drove his car back to the victim's residence. Upon arriving at the victim's residence, the
appellant advised his girlfriend to remain where she was as he exited the car. The appellant later
returned to the vehicle wearing gloves and asked his girlfriend to come with him into the house.

        Upon entering the residence, Miss Brown observed the victim, alive, laying face down on
the bed in his bedroom with a pillow over his head. The appellant had bound the victim’s feet
together with duct tape and had handcuffed his hands. While the victim lay helplessly, the appellant
and his girlfriend ransacked the house. After obtaining the “person identification number” of the
victim's automated teller card, the couple took a break, drank a Coke, and discussed whether to kill
the victim. The appellant's girlfriend told him to kill Bassett so they could not be identified. The
appellant then went into the bedroom and, ignoring the victim's pleas not to kill him, strangled
Bassett to death with a nylon rope. Miss Brown testified that she heard Bassett moan and make a
choking sound. She stated that it took about five minutes for the victim to die.

        After the killing, the appellant attempted to erase any evidence of his presence by wiping off
various items in the residence. He then turned the air conditioner in the bedroom on high to prevent
deterioration of the body. He and Miss Brown left the residence, taking the victim's automobile and
several items of personal property, including jewelry, a gun and a VCR. After withdrawing four
hundred dollars from the victim's bank account, the pair returned to the home of the appellant's
brother and retired to bed.

         The following day, the appellant learned that the victim's body had been discovered. He and
his girlfriend abandoned the victim's car in rural Rutherford County and they drove to Georgia in
their own vehicle. The couple were eventually arrested in North Carolina. Personal property
belonging to the victim was found in their possession; the appellant's fingerprints were discovered
inside the victim's residence; and Miss Brown had been video-taped withdrawing money with the
victim's automated teller card.

        While incarcerated in the Metro jail pending trial, the appellant provided interviews to a
television reporter admitting to the murders of eight persons including that of Bassett. These
interviews were aired in the Nashville area.

        Testifying for the State at the sentencing hearing, Dr. Charles Harlan, the chief medical
examiner for Metropolitan Nashville and Davidson County, confirmed that Bassett had died of
ligature strangulation. Dr. Harlan opined that Bassett would have remained alive and conscious for
at least three and perhaps as long as five minutes during the strangulation. Harlan also found
abrasions on the victim's wrists consistent with handcuffs.

       The State proved that the appellant was previously convicted of armed robbery, attempted
kidnaping and robbery in Hamilton County in 1984. The State also established that the appellant
was convicted of murder in Fulton County, Georgia, in July 1990. The record reveals that the
Georgia homicide occurred when the appellant and Miss Brown traveled to Atlanta after murdering

                                                 -4-
Bassett. After arriving in Georgia, Hodges made arrangements with a male to engage in homosexual
acts for an agreed price. Hodges accompanied the man to his motel room, but when the man was
unable to pay the agreed price, Hodges murdered him.

        At the sentencing hearing the appellant, the appellant’s mother, his brothers and Dr. Barry
Nurcombe, a child psychiatrist, presented mitigating proof on behalf of the defense. This proof
showed that the appellant was the next-to-youngest of his mother's five sons. His mother and father
were not married. His father was actually married to another woman, but engaged in what one of
the witnesses described as an "irregular union" with the appellant's mother for eighteen years. The
appellant's father abused the appellant's mother and was strict with the appellant's brothers, three of
whom were the children of another man. The appellant, however, was his father's favorite and was
spoiled. Financial difficulties forced the family to move about frequently, and the appellant's father
supported the family only sporadically.

         The defense introduced proof to show that Hodges seemed normal until he was twelve years
old. At that time, he began to associate with older boys, sniff glue and gasoline, be truant from
school, and run away from home. He also engaged in sexual activities with his younger brother and
attempted sexual activities with a female cousin. Due to his behavior, he was placed in a juvenile
facility in Chattanooga.

        A substantial portion of the mitigating proof focused upon the appellant’s sexual abuse by
a stranger when the appellant was twelve years old. According to the appellant, he accepted a
stranger's offer of a ride home when he was playing a short distance from his home on Fessler's Lane
in Nashville. Rather than driving Hodges home, the stranger drove Hodges to his home and raped
him. Fearing rejection by his homophobic father and driven by guilt, the appellant told no one of
this incident until he was arrested in 1990. The appellant contends that this victimization became
the catalyst and major contributing cause of his delinquent and later criminal lifestyle.

        Dr. Nurcombe testified that, while the appellant suffered from an antisocial personality
disorder, low self-esteem, and substance (marijuana) abuse, the killing was motivated by a
subconscious desire for revenge for the sexual abuse inflicted on him when he was twelve. This was
coupled with Hodges' fear that his family might discover that he was engaged in homosexual
prostitution since Miss Brown had told Hodge's sister-in-law shortly before the killing that he was
a homosexual prostitute. The defense also introduced testimony that Miss Brown dominated and
manipulated the appellant.

         In rebuttal the State called Dr. James Kyser, a forensic psychiatrist, and Dr. Leonard Morgan,
a clinical psychologist. Both had examined the appellant and concluded that he suffered from an
antisocial personality disorder. They described persons with this disorder as having "no conscience,"
being "self centered," being "notoriously dishonest and untruthful," and having "very little regard
for the feelings of others and . . . willing to use any means to get what they want, no matter who
it hurts." While acknowledging the complicated factors involved in antisocial personality disorders,
the State's experts discounted the singular importance of the one incident of alleged sexual abuse in


                                                 -5-
causing the appellant's actions. Dr. Morgan concluded that the appellant "was in complete control
of his behavior" and not suffering from mental illness or emotional disturbance.

                                     Post-Conviction Hearing

        In a post-conviction proceeding, the appellant must prove the allegations contained in his
petition by clear and convincing evidence. See Tenn. Code Ann. § 40-30-210(f) (1997). Findings
of fact and conclusions of law made by the post-conviction court are given the weight of a jury
verdict, and, this court is bound by those findings unless the evidence contained in the record
preponderates otherwise. Davis v. State, 912 S.W.2d 689, 697 (Tenn. 1995). This court may not
reweigh or reevaluate the evidence or substitute its inferences for those drawn by the post-conviction
court. Additionally, questions concerning credibility of witnesses and the weight and value to be
given their testimony are for resolution by the post-conviction court. Black v. State, 794 S.W.2d
752, 755 (Tenn. Crim. App. 1990).

        The above standards are modified when the claim for relief is ineffective assistance of
counsel. In State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999), our supreme court held that "[c]ases
that involve mixed questions of law and fact are subject to de novo review." (citing Harries v. State,
958 S.W.2d 799, 802 (Tenn. Crim. App.), perm. to appeal denied, (Tenn. 1997)). Specifically, the
supreme court determined that issues involving alleged deficient performance of counsel and
possible prejudice to the defense are mixed questions of law and fact. See Burns, 6 S.W.3d at 461.
Although we perform a de novo review of the issue, the appellant must still establish his allegations
by clear and convincing evidence. See Tenn.Code Ann. § 40-30-210(f) (1997).

                      Evidence Presented at the Post-Conviction Hearing

        Attorneys Donald Dawson, Michael Terry and Brock Mahler were appointed at the trial level
to represent the appellant in this case. Since his appointment in 1996, Dawson has held the position
of Post-Conviction Defender for the State of Tennessee and represents capital case petitioners in
state post-conviction and federal habeas corpus proceedings. See Tenn. Code Ann. § 40-30-302 et
seq. (1997). Prior to his appointment, he was in the private practice of law in the areas of
employment discrimination and criminal defense. Dawson also had previous work experience with
both the federal and state public defender’s offices. He had tried one other capital case prior to his
appointment to the appellant’s case. Dawson stated that he represented the appellant both at the trial
level and on appeal, although he conceded that he had a minor role in the appeal.

        At the time of Dawson’s appointment to this case in February 1991, he was involved in a
“major [federal] tax criminal case in Memphis.” He advised the trial court of his involvement in the
federal case and that it would not be prudent for him to accept appointment. The trial court informed
Dawson that the appellant was incarcerated in Georgia and would not be returned to Nashville until
July or August. The appellant was returned to Tennessee custody some time in April. Because of
his involvement in the federal case in Memphis during this time, Dawson was unable to do any
substantive work in the appellant’s case. In fact, Dawson recalled that he did not “file any motions
or begin actual work on the case until after [he] returned from Memphis.”

                                                 -6-
        Dawson testified that the law firm he was with at the time of his appointment had dissolved
and, in August 1991, he had joined another law firm. The pressure to generate fees at his new firm
highly impacted the amount of time he devoted to the appellant’s case. He related that he primarily
worked on the appellant’s case outside of his regular practice, on the weekends and evenings. He
admitted that he should not have accepted appointment to the appellant’s case because his financial
concerns impeded his ability to work on the case. Notwithstanding, Dawson stated that he began
working “in earnest” on this case in late September or early October 1991. Until this time, the
defense team had not developed any defense theory of the case. Dawson stated that developing a
strategy was frustrated by the appellant’s public confession to eight murders.

         Dawson testified that Brock Mahler came on board as third counsel in the case. Mahler was
responsible for working on mitigation issues and psychological issues. Not only was this Mahler’s
first capital case, but also his first trial of any kind. Preparation on the mitigation theory began in
October after the trial was scheduled for the later part of January. Dawson testified that this was not
sufficient time to prepare a persuasive mitigation defense. Specifically, since the defense relied
primarily on the appellant’s own statements, i.e., he had been kidnapped and raped by a homosexual
male when he was an adolescent, there were numerous persons that needed to be interviewed to
corroborate these statements. There was no attempt to try to obtain records from the Georgia
Diagnostic Center which would have provided corroboration in that the appellant related this rape
incident to a doctor in the Georgia penal system. Additionally, there was no attempt to obtain the
statements of individuals who could have confirmed a change in the appellant’s character and
behavior at the time of the rape. Notwithstanding, the defense team did interview Dr. Nurcombe,
the appellant’s mother, his brothers, and one person in the community. Dawson admitted that these
witnesses testified and helped establish the change in the appellant’s behavior; additionally, he noted
that “juries rely a lot more on lay witnesses than they do on professional witnesses.” He stated,
however, that additional witnesses “would have made it more real to the jury.” Dawson confirmed
that it was important for the purpose of establishing credibility to have obtained this information.

        Dawson emphasized the mistake of relying solely on a psychiatrist, rather than hiring the
services of a mitigation consultant. He explained that a mitigation consultant considers the fields
of sociology, psychology, and other related areas in processing information about a defendant to
establish a complete portrayal of the subject’s life. Additionally, Dawson took responsibility for the
court’s denial of the defense motion for funds for a drug and alcohol expert.

         In making the decision to enter a plea of guilty to the charge of first degree murder, Dawson
testified that neither he nor anyone else associated with the defense traveled to Georgia, where the
appellant was incarcerated, or North Carolina, where the appellant was arrested, in order to undertake
a factual investigation. He explained that the defense team did not have adequate time to conduct
such investigations. Additionally, he admitted that the defense team did not file a motion for funds
to travel to Georgia and North Carolina, a motion for funds for a fingerprint examiner, a motion to
suppress evidence, or a motion for a forensic pathologist to assist in the cross-examination of the
State’s medical expert. Dawson did admit, however, that the defense team did present a challenge



                                                 -7-
to the medical examiner’s testimony in its motion for new trial.8 Specifically, the medical examiner
had testified that the victim would have been rendered unconscious three to five minutes prior to
death; the defense team subsequently learned that a person would lose consciousness in thirty
seconds.

        Dawson testified that, over the weekend preceding the scheduled trial, the defense team
determined that the “guilt-innocence phase [was] hopeless. That there was no way we were going
to convince anybody that Mr. Hodges didn’t kill the victim in this matter.” The defense team
concluded that, in order to gain credibility with the jury at the sentencing phase, the better strategy
would be to plead guilty. In hindsight, Dawson related that had they proceeded to trial at the guilt
phase, they would have been able to “begin to introduce [their] mitigation theories.” He admitted
that he “had not done the sort of serious legal research that should have been done on an issue like
that.” Dawson stated that he was only being compensated $20-$30 per hour in-court to represent
the appellant. He admitted that this meager compensation was considered in the defense strategy.
Another factor in the decision to plead guilty was the intent to surprise the State so they would not
be able to introduce as much proof at the sentencing phase.

        Dawson spent 228.1 out-of-court hours and 58 in-court hours on this case, however, he did
not believe that this was sufficient. He further stated, though, that he probably spent more time on
the case than he billed. According to Dawson, Mahler spent well over 300 hours working on this
case prior to trial. Mahler was employed by the Capital Case Resource Center and, therefore, did
not receive any reimbursement from the courts for his work on this case.

        Dawson admitted on cross-examination that the defense team had filed a bill of particulars
in this case and approximately fifty motions. He also filed numerous special requests for jury
charges. He conceded that the attorneys had a good working relationship with the appellant. He
admitted that the proof of the appellant’s guilt was overwhelming, i.e., the appellant had made
numerous public statements as to his culpability; his fingerprints were found at the scene; personal
belongings of the victim were located in the appellant’s possession at the time of his arrest; and the
appellant’s girlfriend had provided a statement implicating the appellant. He acknowledged that the
decision to plead guilty was a tactical decision, although, as he explained, entered without sufficient
investigation and preparation.

       Dawson stated that the appellant commended the defense team and thanked them for their
representation. He added that the appellant never complained at any time regarding counsel’s
representation. At one point in the appeal process, the appellant indicated that he wanted to
withdraw his appeal and be executed, however, Dawson and Terry convinced him to pursue his
appeal. Dawson concluded by stating,




        8
          See Tenn. Code Ann. § 39-13-204(k) (motion for new trial may be filed for both guilt or sentencing hearing
following conviction in capital cases).

                                                        -8-
       my feeling is that we failed in some fundamental ways to properly protect Mr.
       Hodges. That, you know, we clearly, obviously from the result, we didn’t convince
       the jury of the mitigation or the weight of the mitigation that we presented. And I
       believe that there is, there are things that we should have done in terms of additional
       investigation that would have made that mitigation case stronger, to the extent that
       we had a duty to do those things and to prepare the mitigation, to come up with a
       more, I guess, compelling theory. Not theory but manner in which we presented the
       case, this would be through putting it on as a guilty-innocence case first. Then
       starting out mitigation, there and continuing it into the sentencing phase, that we
       failed in some fundamental ways that had we done sufficient legal research and
       investigation, we would not have made those errors. . . .

       Michael Terry was appointed to represent the appellant in April or June 1991. At the time
of his appointment, he had tried one capital case to conclusion and was involved in another
exhausting capital case which was tried for three weeks in July 1991.

        Terry stated that after the appellant was returned to Nashville, he started giving interviews
to the local news stations describing himself as a serial killer. Terry advised the appellant to stop
giving interviews. Notwithstanding these initial consultations, Terry stated that he did not actually
start working on the appellant’s case until August. The appellant’s trial began in January 1992.
Terry concluded that the period from August to January was insufficient time to prepare for trial.
He stated that in order to effectively represent a defendant charged with a capital crime, he would
need to devote six months solely to that case. Indeed, he stated that anywhere between 1500 and
1800 hours are “required to be effective in [capital] cases. And short of that is not effective
representation.” He claimed that he spent 256 out-of-court hours and 69.5 in-court hours for his
work on this case. Terry explained that, during this time, the fees paid to appointed counsel
representing indigent appellants resulted in a financial strain for himself. He stated the $20 per hour
paid in appointed cases for indigent defendants was “not going to get you effective assistance in this
kind of case.”

         Terry testified that he cross-examined Dr. Harlan during the sentencing hearing. Terry
conceded that he had never talked with Dr. Harlan until immediately prior to his testimony at the
sentencing hearing and admitted that he should have been more prepared for Dr. Harlan’s testimony.
He explained that he did not question Dr. Harlan prior to trial because “[w]e didn’t think that there
was any issue about the cause of death. And we did not anticipate that Harlan would exaggerate that
time to four minutes.” Notwithstanding, Terry elicited from Harlan on cross-examination that it was
possible that the victim was conscious for less than three minutes. Moreover, at the motion for new
trial, the defense team unsuccessfully attempted to attack the veracity of Dr. Harlan’s testimony
based upon evidence that the victim would not have been conscious for more than 30 seconds. Terry
admitted that he was unprepared; he should have vigorously cross-examined Harlan; he should have
interviewed him prior to trial; and he should have obtained a forensic pathologist to rebut Harlan’s
testimony.



                                                 -9-
        Regarding the appellant’s entry of a guilty plea, Terry admitted that the decision was made
the week prior to trial. He stated that the decision was, in part, to be a demonstration of remorse for
the jury. Reflecting upon this decision, Terry opined that pleading guilty was a mistake for several
reasons. Expounding upon this conclusion, Terry testified that they surprised the court, the
prosecutor, and the jury by pleading guilty. He explained that they should have at least “pitch[ed]
a fight.”

         When Brock Mahler was appointed as the third attorney in this case, he was employed as a
staff attorney by the Capital Case Resource Center. He officially began working with the defense
team in November although he had been consulted in October. Mahler testified that he initiated the
investigation regarding mitigation evidence. Mahler testified that Susan Canon had been retained
as the mitigation investigator in this case; specifically, she had been approved as of September 9th.
Mahler explained, however, that it was not until the end of October when Mahler personally brought
Canon to meet the appellant that an initial interview was conducted. A short time thereafter, Canon
informed Mahler that she had to withdraw from the case. Ann Charvet was then contacted as a
substitute for Canon. Although the mitigation investigator did spend roughly 77 hours preparing for
this case, Mahler stated “[t]hat’s laughable. Typically a mitigation investigation is in excess of 300
hours.” Thus, as of November, nothing had been done on the appellant’s case except that an
evaluation by a mental health expert had been performed and the defense team had obtained some
of the appellant’s hospitalization records. Mahler testified that two months was not enough time to
thoroughly prepare for trial. Although Mahler believed that they had a fairly compelling psychiatric
explanation, they needed to introduce more law and expert witnesses to buttress their story before
the jury. Mahler testified that, if he had more time, he would have involved Dr. Pamela Auble, who
had evaluated the appellant, as a witness. He also mentioned that Dr. Ken Anchor, who had
evaluated the appellant as a juvenile, should have been a witness, as he could have corroborated the
fact that the appellant did show symptoms of a person with at least a sexual identity disorder.
Mahler stated that a drug and alcohol expert was necessary as well as a social worker. Mahler
admitted that motions for continuances were sought, but denied.

        Regarding the penalty phase of the trial, Mahler testified that he was to deal with the
psychiatric proof; Dawson was to deal with lay witnesses and direct examination; and Terry was to
deal with cross-examination of the State’s witnesses. Despite this plan, Mahler felt that the defense
team was not integrated. Dawson and Terry were pulled from their private practices; so most of the
work was done on the weekends. Mahler testified that he had urged Terry to be prepared to cross-
examine Dr. Harlan, including “bon[ing] up on some medical treatises. . . .” Mahler opined that
Terry “needed to inform himself about the medical aspects of ligature strangulation to be prepared
to cross-examine Dr. Harlan.” In fact, Mahler stated that an independent forensic pathologist should
have been consulted to rebut Dr. Harlan’s opinion regarding the length of time the victim remained
conscious. Mahler attempted unsuccessfully to challenge Dr. Harlan’s testimony in the motion for
new trial. Indeed, Mahler testified that there was information to support the defense’s position that
consciousness could not have lasted as long as Dr. Harlan testified. Specifically, Mahler stated that
there was an affidavit by Dr. Sperry stating that loss of consciousness would have been very rapid
and there was testimony from another case where the defense had effectively cross-examined Dr.
Harlan as to ligature strangulation.

                                                 -10-
        Mahler took issue with the appellate court’s opinion that the “heinous, atrocious, cruel” factor
focused upon “mental torture because the victim was helpless.” Mahler stated that he never got that
impression. Rather, Mahler testified that he was of the opinion that “Mr. Bassett was involved in
being robbed. One does not presume in the course of a robbery that one is going to be killed.” He
further criticized the Court of Criminal Appeals’ opinion, concluding its findings inconsistent
because Mr. Bassett had a pillow over his head and was in another room. Mahler noted that, given
these facts, the victim would not have been able to overhear what the appellant and Brown were
planning to do with him.

        Mahler estimated that he spent about 500 hours on this case, including both trial and appeal
preparation. Additionally, he testified that, in his opinion, Dawson and Terry’s “performance was
certainly deficient.” He explained that they did not do anything on this case until “just near the end”;
“[t]hey relied on [Mahler] to prepare this case for them.”

        Dr. Ann Charvet, a clinical sociologist, assisted defense counsel with the mitigation aspect
of the case. Charvet testified that she began work on this case during the first week of December
1991. The trial began in January 1992. She was compensated for 77 hours worked on this case.
Charvet admitted that she had submitted a supplementary invoice for an additional 75 hours,
however, she was never compensated for this time. She stated that this was not sufficient time for
her to perform her function as a mitigation investigator. Specifically, she explained that a major part
of her investigation involved the compilation of various documents relating to the appellant’s life
and this aspect of the investigation is very time consuming.

        In the present case, Charvet interviewed the primary witnesses, i.e., the appellant’s mother,
stepfather, a brother, a sister-in-law, and some friends. Other primary witnesses, the appellant’s
brothers, were resistant to being interviewed. She was not successful in locating family members
from the appellant’s father’s side of the family. Charvet testified that, had she had more time, she
would have found secondary witnesses who could have “identif[ied] and validat[ed] the conditions
in the home.” Their testimony serves to make the testimony of the primary witnesses more credible.
She explained that a lead attorney was not designated within the defense team. This resulted in
confusion and, in her opinion, her information was not being properly utilized. She also felt
restricted in her investigation. For example, she was not able to review all of the records the defense
team had obtained prior to her involvement in the case. Had Dr. Charvet been provided either more
time to prepare or additional financial resources, “[she] would have sought witnesses to tell a more
complete story of who is Henry Hodges. [She] would have sought the humanization of him. [She]
would have primarily tried to identify more clearly the conflict that he faced in coming to grips with
his own sexuality.” She testified that, had she been provided sufficient time, she would have
interviewed counselors and mental health people and she would have interviewed prisoners with
whom the appellant had been incarcerated.

         David J. Keefe, chief counsel with the capital division of the Tennessee District Public
Defender’s Conference, reviewed the representation provided by counsel in the present case and
testified on the appellant’s behalf at the post-conviction hearing. Based on his review, Keefe opined
that the appellant’s attorneys were deficient in their representation of the appellant. He suggested

                                                 -11-
that the attorneys should not have accepted appointment unless they were able to devote all or a
substantial portion of their time to the matter. He further opined that the attorneys should have
designated one person to serve as lead counsel to lend direction to the preparation and trial of the
case. According to Keefe, the appellant was prejudiced by counsel’s lack of involvement early in
the case when the appellant gave interviews to the media without first being consulted by counsel.
The jury never heard these statements provided to the press, however, Keefe believed the appellant
was prejudiced just the same because the lawyers may have made the decision to plead guilty in part
due to the fact that these statements were potentially available for introduction at trial. Keefe also
believed the decision to plead guilty was wrong and hastily made. He opined that, by pleading
guilty, the defense team confused the jury and lost an array of appellate issues. Keefe further
criticized the defense team as developing their sentencing theory backwards. Specifically, he stated
that the defense team should have investigated the facts and the appellant’s background before they
came up with a psychological theory to tell the jury instead of trying to adopt a theory and then fill
in the holes. He also emphasized the defense team’s ineffectiveness by not attempting to rebut the
State’s theory that the victim remained conscious for three to five minutes during the strangulation.

         Julie Hackenmiller, a mitigation specialist with Inquisitor, Inc., was retained by the appellant
for the post-conviction proceeding. Hackenmiller was responsible for performing the social history
and assessments on the appellant’s case. Inquisitor, Inc. began collecting the appellant’s records and
locating witnesses in June 1998; by August 1998, Hackenmiller was given primary responsibility
for the mitigation investigation. At the time of the post-conviction hearing, Hackenmiller stated that
her investigation was not complete and she needed additional time to complete her social history and
assessment of the appellant. Although she received the appellant’s high school records, she had not
yet received prison records from Georgia or Florida, despite making several requests. She stated that
she requested that post-conviction counsel subpoena these records in August 1998. She further
testified that she needed more time to interview one of the appellant’s school principals regarding
teasing by other students endured by the appellant.

        Hackenmiller also identified other mitigation themes that were not explored during trial.
Specifically, she related that the appellant’s mother had an extremely abusive childhood and
background. Both her father and her husband were extremely abusive. His mother, as well as other
maternal family members, had been diagnosed as mentally ill. Specifically, the appellant’s mother
had previously suffered a “nervous breakdown,” and “she has been diagnosed as bipolar and post-
traumatic stress disorder.” In furtherance of this avenue, Hackenmiller obtained a release from the
appellant’s mother for her medical records. Notwithstanding, she had not yet received the records
as of the hearing date. Additionally, she discovered that the appellant had a great deal of trouble as
a juvenile. He had a substance abuse problem and had an “extremely little social support system to
turn to.” In her attempt to contact members of the appellant’s family, Hackenmiller was frustrated
by the appellant’s mother’s endeavor to thwart the interviews. In essence, Hackenmiller stated that
the family’s attitude was “uncooperative.” She attributed this to the “extreme abuse [experienced
by the appellant and his family] by the members of the press.” Despite the family’s current position,
Hackenmiller believes that she will be able to establish rapport with the mother so that she will
eventually be able to interview the brothers.


                                                  -12-
       Hackenmiller reported that the appellant’s maternal grandfather, an alcoholic, was “an
extremely violent, physically and sexually abusive individual.” The appellant’s mother was addicted
to Valium, thus, the appellant had access to Valium and “sometimes overdosed or would take the
Valium.” Hackenmiller was less successful, however, in investigating the paternal side of the
appellant’s family. Specifically, she testified that she was still trying to identify five or six children
from his father’s legal marriage to another woman. In noting the relationship of the appellant’s
parents, Hackenmiller testified that the appellant’s mother and father, although never married, spent
seventeen years together.

        Hackenmiller was in possession of records from various institutions where the appellant had
been confined as a juvenile which indicated that the appellant responded well to positive
reinforcement in an institutional setting. She referred to a report from a family therapy session when
the appellant was twelve years old indicating that many of his problems derive from his home and
parental situation. Another psychiatric report, also from 1979, indicated that the appellant was
extremely motivated and performed very well in the therapeutic session. However, the report
indicated that the appellant’s home life was lacking in support and psychological warmth. Another
report supported these conclusions, including that the appellant responded in a positive manner to
praise and encouragement. These reports focused on the fact that the appellant required continuity
between his teachers, parents and school authorities regarding his discipline. Hackenmiller reported
that despite this advice, continuity in the home was not maintained. A discharge summary from the
Parthenon Pavilion in 1981 indicated that the appellant had “moved home, switched school, and also
had difficulty at home with his father being accused of a sexual relationship with his maternal aunt.”
This document also related that the appellant was responding well to treatment in a therapeutic
environment. A 1981 report from the Wilder Youth Development Center reiterated that the appellant
was doing extremely well in therapeutic environment and he was making excellent grades in school.
A Madison Hospital admission in 1982 indicated that the appellant’s behavioral problems included
problems at school, home and with legal authorities. This document diagnosed the appellant with
“adjustment disorder and passive-dependent personality.” The document also indicated that the
appellant’s drug and alcohol usage was greatly influenced by his brothers and his peers. Another
report indicated that the appellant associated with youths that got into trouble and that the appellant
appeared to be a follower. A social history update from the Spencer Youth Center related that,
within five months after the appellant’s release from Wilder Youth Development Center, he had
returned to using alcohol and drugs. A classification summary performed by the DeDe Wallace
Center in 1982 provided that the appellant sought help in that he wished to end his “crime-drug
cycle.” None of this information was introduced at the penalty phase of the trial. The appellant’s
juvenile TDOC records listed indicators that the appellant was the victim of sexual abuse by other
inmates and that the appellant attempted suicide and was placed on suicide watch. On cross-
examination, Hackenmiller admitted that Dr. Nurcombe had access to all but the “Wilder” records,
however, she rationalized that Dr. Nurcombe only covered the areas of mitigation import
“minimally.”

         The State presented the testimony of Dr. Bruce Phillip Levy, Medical Examiner for Davidson
County and Chief Medical Examiner for the State of Tennessee. Specifically, Dr. Levy was called
to testify as to the time of death and the loss of consciousness in ligature strangulation cases. Dr.

                                                  -13-
Levy testified that there are three different mechanisms that can cause loss of consciousness during
ligature strangulation: (1) compression of the airway itself; (2) compression of both the arteries and
veins in the neck; and (3) occlusion of the veins in the neck. The former involves the most pressure
and the latter involves the least pressure applied around the neck. Dr. Levy testified that
consciousness would be lost, in the second instance, in about ten to twenty seconds and death would
result in about four to five minutes. He stated, in this type of case, there would be no congestion of
the face, no hemorrhaging in the eyes, and congestion in the chest below the ligature. In the third
instance, unconsciousness would result in about 60 seconds, and death in about four to five minutes.
Dr. Levy stated that, in this instance, there would be marked congestion of the face and
hemorrhaging of the eyes. According to Dr. Levy, there has been dispute in the medical community
for the previous ten years regarding the length of time someone would remain conscious during
strangulation. He testified that in 1989 or 1990, the belief was that someone could remain conscious
for as long as they could hold their breath, which could be up to a couple of minutes.

         Dr. Levy stated that, regarding the present case, he reviewed the medical examiner’s file,
the testimony at the trial, and the deposition of Dr. Sperry providing an opinion as to the length of
time that the victim would have remained conscious. After reviewing this evidence, Dr. Levy
concluded that the victim died as a result of a ligature strangulation involving compression of both
the veins and arteries as well as occlusion of the veins alone. Dr. Levy also opined that there could
have been more than just one continual attempt to strangle the victim in this case. Given the trial
testimony and other information, Dr. Levy believed it was possible that the victim could have
remained conscious for longer than a minute or two. Dr. Levy further believed that the minimum
length of time the victim remained conscious was forty to eighty seconds, assuming there was a
constant occlusion of the veins. On cross-examination, given his review of the evidence in the case,
Dr. Levy testified that he disagreed with Dr. Harlan’s trial testimony that the victim remained
conscious for three to five minutes.


                               I. Ineffective Assistance of Counsel

         The appellant contends that he was denied effective assistance of counsel due to (1) counsel’s
failure to investigate, identify and challenge the State’s proof that the victim was conscious for three
to five minutes during the ligature strangulation; (2) counsel’s failure to challenge the fingerprint
evidence; (3) counsel’s hasty decision to enter a guilty plea; (4) the systemic deficiencies in the
indigent defense system of the State of Tennessee; and (5) counsel’s failure to conduct a competent
mitigation investigation. Each of these contentions must be analyzed using the two-prong test
established by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668, 687, 104
S. Ct. 2052, 2064 (1984), for deciding Sixth Amendment ineffective assistance of counsel claims:

       First, the defendant must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.
       Second, the defendant must show that the deficient performance prejudiced the
       defense. This requires showing that counsel’s errors were so serious as to deprive

                                                 -14-
       the defendant of a fair trial, a trial whose result is reliable. Unless a defendant makes
       both showings, it cannot be said that the conviction or death sentence resulted from
       a breakdown in the adversary process that renders the result unreliable.

Strickland, 466 U.S. at 687, 104 S.Ct. at 2064. See also Goad v. State, 938 S.W.2d 363, 369 (Tenn.
1996).

        To demonstrate that counsel’s assistance was ineffective, “the defendant must overcome the
presumption that under the circumstances the challenged action ‘might be considered sound trial
strategy’ (citation omitted),” and show instead, that counsel’s conduct did not comport with the
“prevailing norms of practice” and thereby “fell below an objective standard of reasonableness.”
Strickland, 466 U.S. at 689-90, 104 S.Ct. at 2064-66; Goad, 938 S.W.2d at 369.

       [I]n assessing the prejudice from counsel’s errors . . . [w]hen a defendant challenges
       a conviction, the question is whether there is a reasonable probability that, absent the
       errors, the fact finder would have had a reasonable doubt respecting guilt. When a
       defendant challenges a death sentence . . . the question is whether there is a
       reasonable probability that, absent the errors, the sentencer – including an appellate
       court, to the extent it independently reweighs the evidence - - would have concluded
       that the balance of aggravating and mitigating circumstances did not warrant death.

Strickland, 466 U.S. at 695, 104 S.Ct. at 2068-69; Goad, 938 S.W.2d at 370.

         Additionally, this court should avoid the "distorting effects of hindsight" and "judge the
reasonableness of counsel's challenged conduct on the facts of the particular case, viewed as of the
time of counsel's conduct." Strickland v. Washington, 466 U.S. at 689-690, 104 S.Ct. at 2065-2066.
Moreover, we recognize that "our duty to search for constitutional [deficiencies] with painstaking
care is never more exacting than it is in a capital case." Burger v. Kemp, 483 U.S. 776, 785, 107
S. Ct. 3114, 3121 (1987).

        Before undertaking review of the appellant’s specific allegations, we note that, in support of
his claims of ineffective assistance of counsel, the appellant relies heavily upon counsel’s admitted
deficiencies in both their preparation and investigation prior to trial and their actual performance
during the sentencing phase. Such concessions by counsel are not binding in our analysis. See State
v. Holzemer, 541 N.W.2d 837 at fn 6 (Wis. 1995). In determining whether a defendant was deprived
of constitutionally guaranteed effective counsel, this court determines whether the acts or omissions
of counsel alleged by the defendant are unreasonable and ask whether some reasonable lawyer could
have conducted the trial in that manner. See Chandler v. United States, 218 F.3d 1305, 1316 (11th
Cir. 2000). Because the standard is an objective one, counsel’s admissions at the post-conviction
level are not determinative to this court’s review. See generally Chandler, 218 F.3d at 1316; Tarver
v. Hopper, 169 F.3d 710, 716 (11th Cir. 1999); Atkins v. Singletary, 965 F.2d 952, 960 (11th Cir.
1992).

        A. Failure to Challenge Proof of Consciousness after Ligature Strangulation

                                                 -15-
        Prior to trial, the State filed a response to the appellant’s Motion for Bill of Particulars
regarding the factual basis for establishing the “heinous, atrocious, cruel” aggravating circumstance.
The response indicated that “the victim plead [sic] . . . for his life and the defendant strangled him.
The victim would have been alive and conscious for 3 to 5 minutes prior to loss of consciousness
as a result of the strangulation.” Defense counsel was on notice that the State intended to call Dr.
Harlan to prove the time frame for death by ligature strangulation and the length of time of
consciousness prior to death. At trial, Dr. Harlan testified that the victim would have died within
three to five minutes from the ligature strangulation and would have remained conscious during most
of this period. Defense counsel did not challenge the time frame of consciousness on cross-
examination.

        The appellant challenges trial counsel’s performance in attempting, or failing to attempt, to
rebut the State’s evidence regarding the length of time the victim remained conscious during the
strangulation in this case. The appellant also claims that counsel was ineffective by failing to seek
expert assistance to counter Dr. Harlan’s trial testimony, by failing to adequately research relevant
medical material on ligature strangulation, and by failing to timely discuss with Dr. Harlan his
conclusions before trial. The appellant argues that the prejudice from counsel’s performance resulted
in the jury being misinformed about the actual length of time the victim could have remained
conscious. Accordingly, the appellant states that this misinformation caused the jury to find the
existence of the “heinous, atrocious, cruel” aggravating circumstance. Further, the appellant
suggests that this was “the most weighed aggravating factor” of the three found by the jury in this
case.

        At the evidentiary hearing, Michael Terry testified that he was responsible for cross-
examining Dr. Harlan at trial. He admitted that he did not question Dr. Harlan until immediately
prior to trial, but explained that the defense team “didn’t think that there was any issue about the
cause of death.” He admitted that he was unprepared. Notwithstanding, Terry was able to get Dr.
Harlan to admit on cross-examination that the victim could have been conscious less than three
minutes. Despite their lack of initial investigation, the defense team did present, at the motion for
new trial, evidence attacking the veracity of Dr. Harlan’s testimony.

        Brock Mahler testified that, prior to trial, he had strongly urged Michael Terry to be prepared
to cross-examine Dr. Harlan. He stated that a forensic pathologist was definitely needed for
consultation regarding Dr. Harlan’s opinion relating the length of time the victim remained
conscious. Information disputing Dr. Harlan’s opinion existed and was presented at the motion for
new trial. Mahler further disagreed with the appellate court’s characterization of the “heinous,
atrocious, cruel” aggravator which focused on the helplessness of the victim. David Keefe was
called as an expert witness regarding trial counsel’s performance. He emphasized the defense team’s
ineffectiveness by not attempting to rebut the State’s theory that the victim remained conscious for
three to five minutes during the strangulation.

       An affidavit of Dr. Kris Sperry was submitted to the court. The affidavit provided the
following:


                                                 -16-
       5. Based upon my review of these materials, it is my opinion that Ronald Allen
       Bassett died as the consequence of a ligature strangulation, when the rope as depicted
       in the photographs was wrapped extremely tightly around his neck. Both the
       photographs and the information in the autopsy indicate that this ligature was
       wrapped very tightly, to a degree that would quite readily restrict both the arterial
       blood flow to the brain and the venous return from the brain.

       6. During the course of a ligature strangulation, when the venous blood return from
       the heart alone is impeded, an individual will lose consciousness in 20 to 30 seconds.
       When the pressure exerted on the neck is sufficient to also block the arterial flow to
       the brain, consciousness will be lost in 10 to 15 seconds. With either or both of these
       mechanisms, it is not possible for an individual to maintain consciousness for a
       period at or about three minutes.

        7. During the course of his testimony, . . . Dr. Harlan states that “He would have
        remained conscious for the greater part of three to five minutes.” In my opinion, to
        a reasonable degree of medical certainty . . . it was not possible for Mr. Bassett to
        have maintained consciousness for this extended period of time while being strangled
        in the manner depicted and described. Rather, the greatest probability is that he lost
        consciousness within no more than 20 to 30 seconds after the ligature was applied,
        and probably sooner. . . . Dr. Harlan’s testimony grossly exaggerates the time that
        Mr. Bassett would have been able to maintain consciousness, far beyond what would
        be considered medically possible . . .

The appellant also presented the testimony of Dr. Harlan contained in the capital case, State v.
Ronnie Cauthern, wherein Dr. Harlan stated that unconsciousness occurs in thirty seconds during
ligature strangulation.

          In rebuttal, the State presented the testimony of Dr. Bruce Phillip Levy. Dr. Levy opined
that, in the instant case, it was possible that the victim could have remained conscious for longer than
a minute or two. Dr. Levy admitted on cross-examination that he disagreed with Dr. Harlan’s
testimony. Indeed, Dr. Levy believed that the minimum length of time the victim could have
remained conscious was forty to eighty seconds.

        The post-conviction court noted, as evidenced by the testimony at the hearing, that, at the
time of the appellant’s trial, the popular belief was that consciousness was related to how long a
person could hold his breath rather than the blood supply to the brain. This opinion has since
changed to the common position that once the blood supply to the brain is cut by strangulation then
unconsciousness results. Accordingly, the post-conviction court refused to find the failure to further
challenge Dr. Harlan’s testimony ineffective. Additionally, the court noted that, since the finding
of the “heinous, atrocious, cruel” circumstance was based on a number of factors, not just the length
of the victim’s consciousness, even if counsel’s performance was deficient, it was not prejudicial.
Although we find deficient counsel’s performance in failing to fully investigate and challenge the


                                                 -17-
State’s proof that the victim was conscious for three to five minutes during the ligature strangulation,
we agree with the post-conviction court that no prejudice enured to the appellant’s detriment.

         The jury imposed a sentence of death, finding the presence of three statutory aggravating
circumstances, i.e., (1) the defendant was previously convicted of one or more felonies whose
statutory elements involve the use of violence to the person; (2) the murder was especially “heinous,
atrocious or cruel” in that it involved torture or serious physical abuse beyond that necessary to
produce death; and (3) the murder was committed while the defendant was engaged in committing
a robbery. See Hodges, 944 S.W.2d at 351 (citing Tenn. Code Ann. § 39-13-204(i)(2); (i)(5); and
(i)(7) (1991)). On direct appeal, our supreme court found the proof sufficient to establish the
presence of these aggravating circumstances. See Hodges, 944 S.W.2d at 357-358. Specifically,
in finding the evidence sufficient to support application of the “heinous, atrocious, cruel”
aggravating circumstance, our supreme court found, “[t]he proof introduced by the State during the
trial clearly established torture.” Hodges, 944 S.W.2d at 357 (footnote omitted).

       Hodges handcuffed the victim, bound his feet with duct tape and left the victim lying
       on the bed with a pillow over his head. No doubt, the victim suffered considerable
       mental pain as the appellant, along with Trina Brown, ransacked his home, looking
       for valuable property and money. The helpless victim’s mental pain, no doubt,
       increased when the appellant and Brown, took a break, and over a coke, discussed
       whether or not they should kill the victim. The evidence surrounding the murder
       itself shows that the victim pleaded with Hodges for his life. Dr. Harlan testified
       that the killing would have taken between three to five minutes to accomplish and
       that [the] victim would have been conscious during most of this period. Brown
       testified that she heard the victim moaning and making a choking sound. The facts
       and circumstances surrounding this murder, including the strangulation, are clearly
       sufficient to establish torture. . . .

Hodges, 944 S.W.2d at 357-358 (emphasis added). Indeed, the testimony regarding the length of
time of the victim’s consciousness was only one factor in establishing “torture.” See State v. Henry
Eugene Hodges, No. 01C01-9212-CR-00382 (Tenn. Crim. App. at Jackson, May 18, 1995), aff’d
by, 944 S.W.2d 346 (Tenn. 1997) (“[s]trangulation alone does not establish the heinous, atrocious
and cruel aggravating factor.”). Thus, even had defense counsel established that the length of the
victim’s consciousness was only twenty to thirty seconds, ample evidence still remained from which
the jury could have found the “heinous, atrocious, cruel” aggravating circumstance. Accordingly,
the appellant has failed to establish prejudice resulting from counsel’s deficient conduct.


                         B. Failure to Challenge Fingerprint Evidence

        The appellant contends that counsel was ineffective by failing to seek an independent
fingerprint examiner to review the conclusions drawn by the State’s examiners, failing to evaluate
the procedures used to lift and preserve the latent print, and failing to identify or eliminate unknown


                                                 -18-
latent prints found in the victim’s residence. The appellant further claims that he was precluded from
demonstrating prejudice due to the post-conviction court’s denial of funds for a fingerprint expert.

         This claim focuses upon a latent fingerprint lifted from a unicorn glass globe found in the
victim’s residence. A latent fingerprint examiner employed by the Metro Police Department
examined the latent print and compared this print to known prints of the appellant. The prints were
identified as those of the appellant. Trial counsel did not have an independent fingerprint expert
review the conclusions drawn by the State’s examiners nor did they challenge the procedures used
to lift and preserve the latent print.

        The post-conviction court denied post-conviction counsel’s motion for funds for a fingerprint
expert. Thus, no testimony was presented to explain the failure to request a fingerprint expert.
Notwithstanding, given the nature of the case, we presume a threshold finding of deficient
performance regarding counsel’s failure to investigate the State’s expert’s findings. However, the
appellant has not demonstrated how he was harmed by counsel's failure to request the services of
independent experts. See Black, 794 S.W.2d at 757. As noted by the post-conviction court in its
denial of funds, the qualifications of the State's experts were not challenged and there is no allegation
of bias. See infra.

         What is more important, however, is the effect of the appellant’s guilty plea. Once a guilty
plea has been entered, effectiveness of counsel is relevant only to the extent that it affects the
voluntariness of the plea. In other words, although some pre-plea action or inaction of counsel may
have been deficient, in order to satisfy the prejudice requirement, the defendant must show that there
is a reasonable probability that, but for counsel's errors, he would not have pled guilty and would
have insisted on going to trial. Hill v. Lockhart, 474 U.S. 52, 58, 106 S. Ct. 366, 370 (1985); see also
 Walton v. State, 966 S.W.2d 54, 55 (Tenn. Crim. App. 1997) The appellant has failed to show how
such an attack on the fingerprint evidence would have altered his decision to plead guilty. The proof
does show, however, the overwhelming evidence of the appellant’s guilt irregardless of the
fingerprint evidence. Indeed, the appellant publicly confessed to the murder; personal property of
the victim was found in the appellant’s possession at the time of his arrest; and the appellant’s
girlfriend, Trina Brown, had been video-taped withdrawing money with the victim’s automated teller
card. Given the quantity of the inculpatory evidence, we cannot conclude, even had counsel been
successful in challenging the fingerprint evidence, that the appellant would not have made the
decision to plead guilty. Moreover, the mere fact that the State relies upon expert evidence does not
mean that an indigent accused is entitled to an expert unless the failure to provide expert services
amounts to a denial of due process. See State v. Phillips, 728 S.W.2d 21, 25 (Tenn. Crim. App.
1986). Accordingly, the appellant has failed to meet his burden of establishing that counsel's failure
to request a fingerprint expert prejudiced the outcome of his trial. This claim is without merit.


                              C. Hasty Decision to Enter Guilty Plea

       After voir dire of the jury for the guilt phase of the trial, the appellant abandoned his plea of
“not guilty,” and entered a plea of guilty to all counts charged against him, “making him

                                                  -19-
immediately death eligible.” The appellant claims that trial counsel were ineffective by deciding to
plead guilty rather than proceed to trial. He maintains that the advice constituted deficient legal
representation that resulted in severe prejudice. Additionally, he contends that the “hasty” decision
to enter the plea effectively “destroyed their credibility with the jury.” He argues that the decision
was made absent (1) any consideration of the pros and cons of pleading guilty; (2) any research into
the ramifications of pleading guilty in a capital case; and (3) any consultation with third party
attorneys on the matter.

         At the post-conviction hearing, Dawson testified that the decision to enter a guilty plea was
made the weekend prior to trial when it was determined that “there was no way we were going to
convince anybody that Mr. Hodges didn’t kill the victim in this matter.” He explained that, at that
time, the defense team believed that by entering a plea during the guilt phase of the trial, they would
gain credibility with the jury for the sentencing phase. The defense team also hoped to surprise the
State by entering the plea. In essence, the defense team intended to disrupt the bifurcated nature of
the trial, thereby precluding the State from introducing evidence during the penalty phase which the
State had planned to introduce at the guilt phase. Notwithstanding this reasoning, Dawson admitted
that, although the proof was overwhelming, in hindsight, they should have proceeded to trial so that
they could have begun introduction of their mitigation theories. Michael Terry corroborated
Dawson’s testimony regarding the appellant’s guilty plea. He explained that the plea was supposed
to be “a demonstration of remorse for the jury.” However, he agrees that the decision was a mistake
and that they should have at a least “pitched a fight.” The appellant did not testify at the post-
conviction hearing. Other than his attorneys protestations of ineffectiveness at this level, there is no
other evidence that the appellant’s guilty plea was not knowingly entered. The post-conviction court
concluded that counsel made an informed tactical decision in advising the appellant to enter the
guilty plea.

         While law and tradition allocate to counsel the right to make binding decisions of trial
strategy in many areas, see Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525 (1975), the accused
retains the ultimate authority to make certain fundamental decisions regarding the case. The decision
to plead guilty or not guilty is a matter reserved solely for the accused. See Jones v. Barnes, 463
U.S. 745, 751, 103 S. Ct. 3308, 3312 (1983) (“the accused has the ultimate authority to make certain
fundamental decisions regarding the case, as to whether to plead guilty, waive a jury, testify in his
or her own behalf, or take an appeal. . . .”). Indeed, the gravity of the consequences of a decision to
plead guilty or to admit one’s guilt demands that the decision remain in the defendant’s hand. A
lawyer may make a tactical determination of how to run a trial, but the due process clause does not
permit the attorney to enter a guilty plea without the client’s consent. See Brookhart v. Janis, 384
U.S. 1, 8, 86 S. Ct. 1245, 1249 (1966) (Harlan, J., concurring). In sum, the decision to plea guilty
belongs to the accused, not the attorney.

       A plea of guilty should not be accepted unless it appears that the plea is freely and voluntarily
entered by the accused. See Brady v. United States, 397 U.S. 742, 90 S. Ct. 1463 (1970); Boykin
v. Alabama, 395 U.S. 238, 89 S. Ct. 1709 (1969); Blankenship v. State, 858 S.W.2d 897, 904 (Tenn.
1993). The constitutional validity of a guilty plea made upon the advice of counsel depends upon
whether counsel’s performance was reasonably competent, rendering the defendant effective

                                                 -20-
representation during the particular proceedings. If the pleas were made in reasonable reliance upon
the advice or representation of counsel, which advice or representation demonstrated incompetence,
then it can be said that the defendant’s pleas were not voluntary.9

         The two-prong Strickland standard for determining ineffective assistance of counsel is
applicable to ineffective assistance claims arising out of guilty plea proceedings. Hill v. Lockhart,
474 U.S. 52, 57, 106 S. Ct. 366, 369-70 (1985). To satisfy the first prong, the appellant must
establish that counsel’s advice fell below an objective standard of reasonableness. See generally
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975); Walton v. State, 966 S.W.2d 54, 54-55 (Tenn.
Crim. App. 1997). In order to satisfy the “prejudice” prong, the appellant must prove that, “there
is a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would
have insisted on going to trial.” Hill v. Lockhart, 474 U.S. at 59, 106 S.Ct. at 370; Walton, 966
S.W.2d at 55.

         In many guilty plea cases, the ‘prejudice’ inquiry will closely resemble the inquiry
         engaged in by the courts reviewing ineffective assistance challenges to convictions
         obtained through a trial. For example, where the alleged error of counsel is a failure
         to investigate or discover potentially exculpatory evidence, the determination
         whether the error ‘prejudiced’ the defendant by causing him to plead guilty rather
         than go to trial will depend on the likelihood that discovery of the evidence would
         have led counsel to change his recommendation as to the plea. This assessment, in
         turn, will depend in large part on a prediction whether the evidence likely would have
         changed the outcome of a trial. Similarly, where the alleged error of counsel is a
         failure to advise the defendant of a potential affirmative defense to the crime charged,
         the resolution of the ‘prejudice’ inquiry will depend largely on whether the
         affirmative defense likely would have succeeded at trial.

Hill v. Lockhart, 474 U.S. at 59, 106 S.Ct. at 370-371. In considering whether defense counsel was
incompetent in advising the appellant to plead guilty, we must “eliminate the distorting effects of
hindsight, . . . and . . . evaluate the conduct from counsel’s perspective at the time.” Strickland v.
Washington, 466 U.S. at 689, 104 S.Ct. at 2065. We also must indulge a strong presumption that
counsel’s conduct fell within the wide range of reasonable professional assistance. Strickland v.
Washington, 466 U.S. at 689, 104 S.Ct. at 2065.

       Although it is true that the appellant ultimately gained nothing by pleading guilty, the record
persuasively demonstrates that the appellant had little to gain by insisting upon a trial. It is
undisputed that the evidence against the appellant was overwhelming and that his chances of


         9
          Of course, a defendant may enter a plea of guilty because of some erroneous advice of counse l; howev er, this
fact alone does not defeat the voluntary nature of the plea. Whether a plea of gu ilty is unintellige nt and v ulnerab le
depends not on whether a court would retrospectively consider counsel’s advice to be right or wrong, but whether that
advice was within the range of competence demanded of attorneys in criminal cases. McMann v. Richardson, 397 U.S.
759, 770-71 , 90 S. Ct. 1 441, 14 48-49 (1970) . A plea based on reasonably competent advice is an intelligent plea not
open to attack on the grou nds that co unsel erre d in his jud gmen t. Id.

                                                         -21-
acquittal were virtually non-existent. Indeed, in advising the appellant, defense counsel was faced
with two options: plead not guilty to the indictment and face a full trial; or plead guilty to the
indictment and face limited evidence in a sentencing hearing with an opportunity to trade on his
acceptance of his guilt and remorse. Confronted with the overwhelming evidence of the appellant’s
guilt, defense counsel advised the appellant to plead guilty in the reasonable hope of obtaining
leniency during the sentencing phase. Defense counsel reasonably believed that the jury would view
the appellant’s guilty plea as an expression of remorse warranting a less severe sentence than that
imposed upon a defendant who protests his innocence in the face of overwhelming evidence of guilt.
Moreover, by pleading guilty, the appellant eliminated the presentation to the jury of all of the
evidence available to establish the appellant’s guilt of the murder. The hard callous facts behind the
offenses, in essence, were desensitized by avoiding the guilt phase. The absence of an in-depth
recitation of facts enabled the appellant to seek some sympathy from the jury in the face of
mitigating evidence.

        Viewing from counsel’s perspective at the time the advice was rendered to the appellant
regarding the decision to plead guilty, we must reject the claim that such advice was outside the
range of competence demanded of attorneys in criminal cases. The Supreme Court has recognized
that the expectation or hope of a lesser sentence or the convincing nature of the evidence against the
accused are considerations that might suggest the advisability of a guilty plea. United States v.
Agurs, 427 U.S. 97, 96 S. Ct. 2392 (1976); see also Brady v. United States, 397 U.S. at 742, 90 S.Ct.
at 1463. Counsel, in the present case, made a tactical decision that a guilty plea was in the
appellant’s best interest and advised the appellant accordingly. The defense strategy was to avoid
the death sentence. Trial tactics which arise from a matter of defense strategy will not support a
claim of ineffective assistance. An informed strategic choice of counsel is virtually unchallengeable.
See Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982). Although defense counsel’s strategy for
avoiding the death penalty was thwarted, the decision to pursue that particular strategy cannot be
deemed incompetent. Given the overwhelming evidence of guilt, the advice of counsel regarding
the appellant’s decision to plead guilty cannot be faulted in hindsight. The courts must exercise
substantial restraint before interfering with the attorney-client relationship and the matter of strategy
and tactics. See Holland v. State, 761 S.W.2d 307, 320 (Tex. Crim. App. 1988), cert. denied, 489
U.S. 1091, 109 S. Ct. 1560 (1989) (citation omitted). Such an inquiry should only be made where
it does not appear that there exists any plausible basis in strategy and tactics for the particular act or
acts by counsel. Id. Errors in trial strategy do not generally establish incompetence. Strickland v.
Washington, 466 U.S. at 689, 104 S.Ct. at 2065; see also McMann v. Richardson, 397 U.S. at 770,
90 S.Ct. at 1448 (“that a guilty plea must be intelligently made is not a requirement that all advice
offered by defendant’s lawyer withstand retrospective examination in a post-conviction hearing.”).
Moreover, we acknowledge that a defendant is entitled to competent, not perfect, representation.
See Denton v. State, 945 S.W.2d 793, 796 (Tenn. Crim. App. 1996). Accordingly, after review of
the record, we cannot conclude that counsel’s recommendation to the appellant to plead guilty
constituted incompetent advice. This issue is without merit.


        D. Inherent Ineffectiveness based upon Tennessee’s Indigent Defense System


                                                  -22-
         The appellant next claims that the systemic deficiencies in the indigent defense system of the
State of Tennessee render any indigent capital defendant’s Sixth Amendment right to effective
counsel a nullity because it forces the court-appointed attorney to choose between the defendant’s
right to effective representation and the attorney’s right to earn a living. In other words, he asserts
that the fee structure afforded counsel for indigent capital defendants in this state necessarily denies
him effective representation by counsel due to counsel’s lack of devotion to his case. Particularly,
the appellant supports his claim by referencing counsel’s lack of involvement in his case upon initial
appointment. Indeed, he asserts that had counsel maintained more contact with the appellant upon
their appointment, they could have prevented him from making inculpatory statements to the media
and they could have further investigated his case. He explains that had counsel received greater
compensation, they would have been willing to devote more time to his case.

        The appellant’s claim that the court-appointed compensation scheme created a financial
disincentive to provide competent, quality representation in this case is belied by the record. By
their own account, each attorney expended more than 300 hours on the case. The hired
investigator/mitigation expert spent at least 150 hours on the case. In reviewing the appellant’s
claim that earlier intervention by counsel would have prevented him from giving inculpatory
interviews with the media, the post-conviction court found that

        [t]he petitioner is a person who craves attention. Even after his return to Nashville
        and conferring with counsel he continued to write letters and give interviews. There
        is no proof that earlier intervention by counsel would have prevented the petitioner
        from making these inculpatory disclosures to the press or government officials.

The court further discounted any inherent ineffectiveness resulting from the compensatory schedule
of appointed counsel for capital indigent defendants, finding:

       . . . [g]iven the amount of time spent by counsel in preparation for the 1992 trial, this
       could not be the case. There is no proof in this record that if trial counsel had been
       paid more, that they would have done more. The testimony on this issue was
       amorphous and vague. Sure, counsel would have liked to be paid more, but the fee
       structure did not deprive this petitioner of effective representation. See Johnson v.
       State, 693 N.E.2d 941, 952-953 (Ind. 1998) (counsel not deficient even though at
       post-conviction hearing he said that if paid more he might have been able to do
       more). See also Bui v. State, 717 So. 2d 6, 15-16 (Ala. Crim. App. 1997).

        The record does not preponderate against the post-conviction court’s findings. We conclude
that the appellant has failed to establish by clear and convincing evidence that counsel could have
prevented him from giving inculpatory interviews with the media. Nor has the appellant established
that counsel failed to devote time to the appellant’s case due to the fee schedule for counsel
appointed to indigent defendants in capital cases.

        In making our decision, we are fully cognizant of the legal profession’s traditional and
historic role in society. The practice of law is not a marketplace business or commercial venture but,

                                                 -23-
rather, a profession dedicated primarily to service. See Bailey v. State, 424 S.E.2d 503, 504 (S.C.
1992), reh’g denied, (1993). Upon admittance to practice in this state, attorneys accept the
aspirational objective that part of one’s professional obligation is that “every person in our society
should have ready access to the independent professional services of a lawyer of integrity and
competence.” See Tenn. Sup. Ct. R. 8, E-C 1-1. Accordingly, attorneys are encouraged to
participate in pro bono work. See generally Tenn. Sup. Ct. R. 8, E-C 2-1; E-C 2-16; E-C 2-25.
Indeed, “the rendition of free legal services to those unable to pay reasonable fees continues to be
an obligation of each lawyer. . . .” Tenn. Sup. Ct. R. 8, E-C 2-25. Thus, even though a “pro bono,”
or, as in this case, an appointed case, may cause personal financial hardship to counsel, counsel
should not seek to be excused from undertaking the representation except for compelling reasons.
See Tenn. Sup. Ct. R. 8, E-C 2-29. Once appointed to represent an indigent defendant, counsel is
obliged to competently handle the matter, including adequate preparation of the case. See Tenn.
Sup. Ct. R. 8, DR 6-101. Additionally, counsel must undertake zealous representation of his or her
indigent client within the bounds of the law. See Tenn. Sup. Ct. R. 8, DR 7-101; DR 7-102.

        Under Strickland v. Washington, an aggrieved defendant must demonstrate actual
substandard performance and prejudice by counsel. A blanket claim that the fee schedule established
for counsel appointed in indigent capital defendant cases in Tennessee does not suffice to meet the
burden. Thus, we decline to hold that the out-of-court fee schedule applied to private attorneys
appointed to represent indigent capital defendants necessarily renders any representation ineffective
because of the financial burden on counsel.10 See generally Ex parte Darrell Grayson, 479 So. 2d
75 (Ala. 1985) (statutory compensation of counsel for indigent defendant is not unconstitutional);
People v. District Court of El Paso County, 761 P.2d 206 (Colo. 1988) (en banc) (limitation on fees
paid to appointed counsel do not per se deprive defendant of effective assistance of counsel); People
v. Johnson, 463 N.W.2d 171 (Mich. App. 1990) (fixed fee schedule for assigned counsel does not
violate indigent defendants’ rights to counsel); Webb v. Commonwealth, 528 S.E.2d 138 (Va. 2000)
(fee schedule for appointed counsel is not so inadequate as to violate the Sixth or Fourteenth
Amendments). But see Arnold v. Kemp, 813 S.W.2d 770 (1991) (statutory cap on attorney’s fees
for indigent capital defendant unconstitutional); State v. Lynch, 769 P.2d 816 (Okla. 1990) (same);
Bailey, 424 S.E.2d at 503 (same). Moreover, the claims of specific incompetence and negligence
alleged by the appellant and its resultant prejudice are not supported by the record. This claim is
without merit.

                       E. Failure to properly conduct mitigation investigation

       The appellant claims that trial counsel was ineffective “by failing to conduct a reasonable and
competent mitigation investigation, by usurping the function of specialized experts in this area, by
focusing upon a mitigation theory which was neither investigated nor corroborated, and by ignoring,
overlooking or unjustifiably rejecting significant evidence of mitigation which was never pursued
and never presented to the jury.” Specifically, he contends that, in the absence of a sufficient


        10
          No statutory cap on compensation for representation of an indigent capital defendant exists in Tennessee.
See Tenn. S up. Ct. R. 1 3 § 3(j). Ra ther, coun sel is to be com pensated on an h ourly ba sis. Id.

                                                       -24-
mitigation investigation, the appellant “was defined to the jury by the worst times of his life, not in
the broader context where he would be reflected in a more positive and more sympathetic light than
the crime depicted.”

         The mitigation theory adopted by the defense team focused upon a self-reported homosexual
rape occurring when the appellant was twelve years old. He contends that counsel failed to obtain
pertinent records, including prison, medical, educational and parole records, which would have
reflected mitigation themes contrary to that asserted by defense counsel. The appellant also asserts
that counsel failed to locate numerous lay witnesses, such as friends, teachers, classmates, co-
workers, juvenile authorities, and jail personnel to testify regarding the appellant’s life and
experiences. In sum, the appellant defines counsel’s last minute effort at a meaningful mitigation
investigation as a “helter skelter intense effort to prepare a case for trial in two months,” which made
it “absolutely impossible to present a coherent, much less, credible presentation to the jury to spare
the life of Henry Hodges.” Indeed, he asserts that counsel’s premature commitment to an unverified
and uninvestigated mitigation theme, i.e. isolated homosexual rape, caused defense counsel to reject,
ignore, or overlook powerful mitigation evidence which opened up numerous avenues to defend the
appellant against death. Additionally, the appellant contends that, had counsel performed an
adequate investigation, the following positive themes could have been presented to the jury: (1) the
appellant was “starved for positive reinforcement and wanted to please his elders when he was
twelve years old;” (2) the appellant was “extremely motivated and performed very well” in a
structured environment; (3) the appellant “responded well to praise and encouragement;” and (4) the
appellant was a “follower” and susceptible to outside influence.



        The post-conviction court made the following findings and conclusions regarding this claim:
        [A]ppellant now contends that perhaps a psychologist and a psychological examiner
        should have been called, but they were not called at the January 1999 hearing.
        Perhaps there was more family history that could be helpful or school records or
        neighbors, but none were called at the January 1999 hearing. The only new
        information presented were some records from a juvenile institution but these were
        cumulative to information presented at trial in 1992.

       The [appellant] with an ineffective assistance of counsel claim must not only allege
       prejudice, but must prove prejudice by competent evidence. If the [appellant] says
       his lawyer failed to put on certain evidence, the [appellant] must produce that
       evidence, to not only show the fact finder that the evidence is producible, but that the
       evidence would have been helpful. If the claim is based on a failure to properly
       investigate, then the evidence or witness must be produced so that the trial judge can
       properly evaluate the evidence or the witness. See Black v. State, 794 S.W.2d 752
       (Tenn. Crim. App. 1990); see also Brown v. McGinnis, 922 F.2d 425 (7th Cir. 1991)
       and Goode v. Armentrout, 925 F.2d 239 (8th Cir. 1991).



                                                 -25-
       Here, the defense had a theory of mitigation in the 1992 trial. This centered around
       the sexual abuse of the [appellant] when he was twelve. The defense presented
       evidence that the killing at issue in this case was motivated by a subconscious desire
       for revenge for the sexual abuse inflicted upon him and for rage at the discovery by
       his family of his homosexuality. This theory was supported by the testimony of Dr.
       Barry Nurcombe who is the head of Child Psychiatry at Vanderbilt Medical School.
       Dr. Nurcombe was an impressive witness. He was not a professional witness and
       seldom testified in court. He was well versed in the [appellant’s] prior background,
       and well articulated the defense theory. At trial, Dr. Nurcombe explained:

               I had available to me extensive documentation concerning
               [appellant’s] school record, his legal record, his mental health record.
               I also had available to me extensive investigation done by a private
               investigation group concerning his family background and early
               development. I have interviewed [appellant] for nine hours on three -
               - a total of nine hours on three separate occasions. I also had a
               telephone interview with [appellant] which lasted approximately one
               hour. I had access to five separate psychological testings of this man,
               beginning at the age of twelve and continuing through late
               adolescence.

       This theory was further supported by the lay witnesses including the [appellant’s]
       mother who testified at the sentencing hearing.

       The Court recognizes the ease in which a lawyer who analyzes a case in hindsight
       will find that the tactics used by an unsuccessful trial lawyer were erroneous. It is
       easy after the fact to conclude that the wrong tactic was used and another strategy
       might have been more successful. Just like a football coach who calls an
       unsuccessful play as time runs out or the General who attacks too late in the day and
       loses the battle; it’s always said that “he should have done something else.” This is
       a temptation that the Court must resist. The tactics and decisions made by trial
       counsel in this case were in all respects reasonable at the time they were made.

       The Court concludes that the [appellant] was not denied effective assistance of
       counsel at the sentencing hearing. His trial counsel investigated his background,
       presented the jury with evidence regarding the [appellant’s] background, and
       supported this by a well-qualified expert witness. . . .

        Because the appellant has failed to include the transcript of the sentencing hearing in the
record before this court, the summary of the trial testimony provided by this court on direct appeal
is helpful in assessing the allegation of inadequate investigation. At the sentencing phase,

       [t]he appellant presented evidence to mitigate his punishment for this murder. He
       presented evidence of his childhood, his family life, the sexual abuse he suffered

                                                -26-
when he was twelve years of age, his mental illness or disturbance, [Trina] Brown’s
alleged dominance of him, his immaturity, and his drug abuse.

The appellant’s mother and father maintained a “common law” marriage that lasted
eighteen years. The appellant and one brother were born to this relationship. The
appellant’s mother was the victim of severe spouse abuse during the relationship.

According to family members, the appellant was his father’s favorite. The appellant
was never punished while his brother and two half-brothers were the subject of harsh
punishment. If the appellant’s mother punished him, his father would become angry
at her. The appellant’s mother and half-brother described the appellant as “spoiled.”
The half-brother stated that the appellant could do whatever he desired without fear
of punishment.

The record reveals that the appellant lived a normal life until he was twelve years of
age. When he reached this age, he refused to go to school, began to associate with
older men, and started sniffing glue – anything that would make him “high.” He
frequently ran away from home and occasionally would stay away for weeks before
returning home. Although the appellant’s mother moved the family frequently, the
appellant’s lifestyle did not change. He was in custody of juvenile authorities on
sixteen different occasions. While confined to a juvenile treatment facility in
Chattanooga, the appellant escaped. He subsequently committed several serious
offenses, which resulted in his convictions for robbery with a deadly weapon, simple
robbery, and an attempt to commit a felony kidnapping.

The appellant’s maternal grandfather was an alcoholic. One of the appellant’s half-
brothers is a recovering alcoholic. The appellant has a history of abusing marijuana.
He smoked as many as eight marijuana cigarettes in a twenty-four-hour period.

The appellant testified that he was sexually abused by a complete stranger when he
was twelve years of age. However, he never revealed this abuse to any member of
his family. Nor did he tell the juvenile authorities or the Tennessee prison officials
that he had been sexually abused. The sexual abuse did not surface until he had been
arrested for the Fulton County, Georgia murder. He related this to an official at the
Georgia Diagnostic Center. The appellant refused to tell his parents about the sexual
abuse because his father was homophobic and the appellant felt his mother would
blame him for the occurrence. He did not tell the juvenile authorities because he
knew they would tell his mother.

Shortly after the sexual abuse incident, the appellant made his brother perform
fellatio on him. He took a young female cousin into a closet for the purpose of
engaging in sexual conduct. When the murder occurred, he was living with Trina
Brown. He was also engaging in homosexual male prostitution.


                                        -27-
       The appellant’s mother opined that fifteen-year-old Trina Brown completely
       dominated the appellant. Trina Brown testified that the appellant did not want to kill
       the victim and that it was she, not the appellant, who made the decision to kill the
       victim. She was afraid that if the victim was permitted to live, he would have the
       appellant arrested, and as a result, she would lose the appellant. Therefore, she told
       the appellant to kill the victim. The appellant admitted on cross-examination that
       both he and Brown tried to manipulate each other. He admitted that he had
       previously stated that Brown “would jump off a building” if he asked her.

        Dr. Barry Nurcombe, a child psychiatrist, testified as an expert for the defense. He
        described the appellant as having an antisocial personality disorder. He outlined the
        appellant’s family life, his childhood, the incident involving sexual abuse, his drug
        dependance, the murder, his relationship with Brown, his difficulty coping with
        stress, his poor judgment, which was aggravated by the use of marijuana, and other
        facts prior to expressing his professional opinion. He concluded that the appellant
        had a low self-esteem. He also concluded that although a grown man, the appellant
        reacts the same as a seven or eight-year-old child. He found that the appellant had
        established the rudiments of psychological disturbance prior to the incident involving
        sexual abuse.

        According to Dr. Nurcombe, the appellant wanted revenge for the sexual abuse that
        he encountered in his childhood; and he viewed homosexuals as a class rather than
        individuals. Nurcombe related that Brown had told the appellant’s sister-in-law the
        appellant was a homosexual. This was related by the sister-in-law to the appellant’s
        half-brother, who confronted the appellant with this fact. Dr. Nurcombe opined that
        the stress resulting from this incident, coupled with the fact that the appellant’s
        family might discover his homosexual lifestyle, motivated the appellant to kill the
        victim, – the next homosexual that propositioned him.

        The appellant told Dr. Nurcombe that “he did not wish to be thought [of as] crazy,
        that he felt that he did things deliberately [on the night in question, and] that any
        attempt to explain what he had done on psychological grounds was hogwash.”
        ...

State v. Henry Eugene Hodges, No. 01C01-9212-CR-00382.

        Although our supreme court has observed that there is no legal requirement and no
established practice that the accused must offer evidence at the penalty phase of a capital trial, State
v. Melson, 772 S.W.2d 417, 421 (Tenn. Crim. App.), cert. denied, 493 U.S. 874, 110 S. Ct. 211
(1989), we are cognizant of the fact that the basic concerns of counsel during a capital sentencing
proceeding are to neutralize the aggravating circumstances advanced by the State and to present
mitigating evidence on behalf of the defendant. Thus, although there is no requirement that defense
counsel present mitigating evidence in the sentencing phase of a capital trial, counsel’s duty to
investigate and prepare for a capital trial encompasses both the guilty and the sentencing phases.

                                                 -28-
Goad, 938 S.W.2d at 369- 370 (citations omitted), and, before selecting a strategy at sentencing,
counsel must conduct a reasonable investigation into the appellant’s background for mitigation
evidence to use at sentencing. See Baxter v. Thomas, 45 F.3d 1501, 1513 (11th Cir.), reh’g denied,
(1995) (en banc), cert. denied, 516 U.S. 946, 116 S. Ct. 385 (1995).

        In preserving defendants’ rights to the effective assistance of counsel, courts are particularly
cautious of the right in the context of a capital sentencing hearing. Goad, 938 S.W.2d at 369 (citing
Deutscher v. Whitley, 884 F.2d 1152, 1160 (9th Cir. 1989); Cooper v. State, 847 S.W.2d at 529). A
sentence of death must be based upon consideration of specific relevant aspects of the character and
record of each defendant. Id. (citing Woodson v. North Carolina, 428 U.S. 280, 303, 96 S. Ct. 2978,
2991 (1976)). Thus, mitigating evidence relating for example to a defendant’s emotional or mental
problems or dysfunctional family background may render that defendant less culpable than the
defendant who has no such background. Zagorski v. State, 983 S.W.2d 654, 658 (Tenn. 1998);
Goad, 938 S.W.2d at 369 (citing California v. Brown, 479 U.S. 538, 544, 107 S. Ct. 837, 841
(1987)). Accordingly, although there is no requirement that counsel present mitigating evidence in
the penalty phase of a capital trial, counsel does have the obligation to investigate and prepare for
the penalty phase. Goad, 938 S.W.2d at 370 (citing Melson, 772 S.W.2d at 421; see Bertolotti v.
Dugger, 883 F.2d 1503, 1516 (11th Cir. 1989) (parenthetical omitted); Kubat v. Thieret, 867 F.2d
351, 369 (7th Cir. 1989), cert. denied sub nom, Kubat v. Greer, 493 U.S. 874, 110 S. Ct. 206 (1989)
(parenthetical omitted)).

       In Goad v. State, our supreme court set forth several relevant factors in determining whether
counsel’s failure to present mitigating evidence during the penalty phase resulted in prejudice to the
defendant. Goad, 938 S.W.2d at 371.

       (1) The court must analyze the nature and extent of the mitigating evidence that was
       available but not presented. Deutscher v. Whitley, 946 F.2d 1443 (9th Cir. 1991);
       Stephens v. Kemp, 846 F.2d 642 (11th Cir. 1988); Cooper v. State, 847 S.W.2d at
       532; Adkins v. State, 911 S.W.2d 334 (Tenn. Crim. App. 1995);

       (2) The court must determine whether substantially similar evidence was presented
       to the jury in either the guilt or penalty phase of the proceedings. Atkins v.
       Singletary, 965 F.2d 952 (11th Cir. 1992); Clozza v. Murray, 913 F.2d at 1092;
       Melson, 772 S.W.2d at 421.

       (3) The court must determine whether there was such strong evidence of aggravating
       factors that the mitigating evidence would not have affected the jury’s determination.
       Fitzgerald v. Thompson, 943 F.2d 463, 470 (4th Cir. 1991); Elledge v. Dugger, 823
F.2d 1439 (11th Cir. 1987).

Goad, 938 S.W.2d at 371.

       Under the standard set forth in Goad, we conclude that the appellant has not presented any
evidence at the post-conviction hearing substantially different from that proof introduced during the

                                                 -29-
penalty phase. The mitigation specialist retained for post-conviction purposes admitted that Dr.
Nurcombe had access to the same records that she had, save one. “[W]hen the facts that support a
certain potential line of defense are generally known to counsel because of what the defendant has
said, the need for further investigation may be considerably diminished or eliminated altogether.”
Strickland v. Washington, 466 U.S. at 691, 104 S.Ct. at 2066. Considering the evidence before this
court, we conclude that additional evidence from further mitigation investigation would be merely
cumulative to that evidence obtained by trial counsel prior to the sentencing hearing. The appellant
suggests that trial counsel should have presented this information in a different manner. This
allegation is misplaced; counsel cannot be deemed ineffective merely because a different procedure
or strategy might have produced a different result. Given the records presently before this court, we
conclude that trial counsel adequately investigated the appellant’s background and presented a case
in mitigation that was supported by the information introduced. This claim is without merit.




                            II. Denial of Funds for Expert Services

        The appellant claims that the post-conviction court erroneously denied him funds for a drug
and alcohol expert, a fingerprint expert, and a mitigation specialist. In seeking funds for support
services, the appellant properly followed the procedural guidelines set forth in Tenn. Sup. Ct. R.
13(2)(B)(10). In his ex parte motion, the appellant claimed that the drug and alcohol expert was
necessary to explain to the post-conviction court how the appellant’s drug and alcohol addiction
attributed to the crime and how the appellant’s genetically predisposed addiction affected the
appellant’s personality and behavior. The mitigation specialist was requested in order to compile
the psycho-social history of the appellant, to develop mitigation theories and to identify relevant
forensic experts to assist in mitigation. The fingerprint expert was requested to perform an
independent fingerprint examination.

        On May 27, 1998, an ex parte hearing was held in response to the appellant’s request for
expert services. At the hearing, the appellant requested funds in the amount of $500 for Dr. Larry
Miller, a fingerprint expert; $4,000 for Dr. Chris Sperry, a forensic pathologist; and $10,000 for
Inquisitor, Inc., a firm that investigates and formulates mitigation evidence. On June 1, 1998, the
post-conviction court authorized $500 for the services of Dr. Sperry and $10,000 for the services of
Inquisitor, Inc. However, the court denied the appellant’s request for funds for a fingerprint expert.
In denying the funds for the fingerprint expert, the post-conviction court concluded:

       . . .[T]his fingerprint evidence is just pretty cut and dry . . . [in] United States v.
       [Scheffer], 118 S. Ct. 1261, . . . one dissenting justice, Justice Stevens, discussed an
       interesting study . . . [a]nd it found fingerprint evidence to be 100 percent accurate.
       . . . [U]nless there is some indication about the integrity of the fingerprint expert .
       . . this would just be a waste of money.


                                                -30-
        Subsequently, a second ex parte hearing was held on October 16, 1998, wherein the
appellant requested an additional $7500 for mitigation services; the court, on November 19, 1998,
authorized $5,000 for mitigation services. After another request by the appellant, a third ex parte
hearing was held on January 8, 1999, at which time the appellant requested three additional experts.
Specifically, he requested $3,650 for the services of Dr. Robert Kessler, a radiologist; $3,750 for the
services of Dr. Murray Smith, a drug and alcohol expert; and $8,500 for the services of Dr. Lee
Norton, a mitigation specialist. Although the post-conviction court granted the funding for the
services of Dr. Robert Kessler, the court concluded that the appellant was not entitled to the services
of the drug and alcohol expert and was not entitled to additional mitigation investigation. The court
concluded:

        I’m going to deny the mitigation specialist and the drug and alcohol addiction expert.
        Now let me tell you about the drug and alcohol addiction expert. I mean, I don’t - -
        I don’t discount the possible importance of that. But, again, sort of back to the same
        thing I would say about the mitigation specialist; I do believe that we judges and
        lawyers are sufficiently knowledgeable to take that information and process it.

        In other words, I don’t think just because you don’t have an expert in your post-
        conviction hearing - - I mean, if you actually came up with the raw materials that
        prior counsel didn’t find, I don’t think you’re precluded or even prejudiced in making
        the argument, well, Judge, if these raw materials were available and it was given to
        an expert we could have presented the expert to the jury.
        ...
        And you all are smart enough to make this argument, Judge, if we’d known it, we
        could have gotten an expert who could have put this kind of spin on it. And I think
        I could process that and make a judgment about that without actually having the
        [expert] out there to tell me that.

         Pursuant to Tenn. Code Ann. § 40-14-207(b), “[i]n capital cases where the defendant has
been found to be indigent . . . , [the] court . . . may, in its discretion, determine that investigative
or expert services are necessary to ensure that the constitutional rights of the defendant are properly
protected.” Tenn. Code Ann. § 40-14-207(b)(1997) (emphasis added). Our supreme court has found
that this section is applicable in post-conviction proceedings for capital defendants. Owens v. State,
908 S.W.2d 923, 928 (Tenn. 1995). In Owens, the supreme court held that a motion for services
should be granted if, at the ex parte hearing, the petitioner demonstrates by “specific factual proof
that the services of an expert or an investigator are necessary to establish a ground for post-
conviction relief, and the petitioner is unable to establish that ground for post-conviction relief by
other available evidence.” Owens, 908 S.W.2d at 928. Because the post-conviction court is vested
with the discretion to determine the necessity of such expert services, this court must affirm the
decision of the post-conviction court unless the facts show an abuse of discretion. See Owens, 908
S.W.2d at 929.

       We cannot conclude that the post-conviction court abused its discretion. The court had
already granted a total of $15,000 to be used for mitigation investigation. The post-conviction court

                                                 -31-
made a rationalized determination that an additional $8,500 for the purpose of “processing” already
available information into mitigation themes was unnecessary. Likewise, the court was justified in
finding that counsel was sufficiently capable of presenting to the court information regarding the
appellant’s substance addictions and the court was sufficiently capable of “processing” that
information without the aid of an “expert.” Additionally, the majority of this information was
actually presented to the jury in this case through the testimony of Dr. Nurcombe. Finally, with
regard to the fingerprint expert, given the overwhelming evidence of the appellant’s guilt, even
absent the fingerprint identification, we cannot conclude that the appellant would be able to establish
prejudice on his ineffective assistance of counsel claim. Accordingly, we conclude that the post-
conviction court acted within its discretion in denying the requested services.

         III. Denial of Continuance /Bifurcated Hearing at Post-Conviction Hearing

        On October 13, 1998, one month prior to the scheduled evidentiary hearing, the appellant
filed a motion to continue for six months. In requesting the continuance, the appellant relied upon
“the recent appointment of co-counsel and the complexities of the case, the new developments in the
mitigation investigation, the restricted availability of counsel McNally due to family concerns and
obligations, and the need to consider additions to the defense team.” After hearing arguments, the
court continued the evidentiary hearing to January 19, 1999.

        A second motion for continuance, or, in the alternative, a bifurcated hearing, was filed on
December 22, 1998. In support of the motion, the appellant alleged (1) continuity of legal
representation was interrupted when counsel was compelled to withdraw in August 1998, resulting
in appointment of substitute counsel and (2) the complexity of the record-collecting and investigative
requirements in this case. Notwithstanding, the appellant asserted that he would be ready to present
evidence on all of the claims in his petition except for the claim that trial counsel did not properly
investigate and present a mitigation case. The appellant requested a continuance of an additional
four months in order to present evidence regarding this claim. The post-conviction court denied the
motion on January 8, 1999, but noted that, if during the hearing on January 19th, the court should
become aware of some fact warranting a continuance, counsel could “renew the motion to allow
proof in at a further time.”

        On January 19, 1999, a renewed motion for bifurcation/continuance was filed by the
appellant. In this motion, the appellant asserted that additional time was necessary in order to
complete the mitigation investigation. Specifically, the appellant explained the complexity of the
mitigation investigation due to the “transience” of the appellant’s life. The motion was again denied.

       In its order denying post-conviction relief, the court made the following findings of fact and
conclusions of law:

        The Court is of the opinion that [appellant’s] counsel not only had sufficient time to
        prepare, but had more than sufficient time to prepare. The undersigned judge has
        presided over nine (9) cases in which the State has given the death penalty notice,
        and seven (7) of those have gone to trial. This is the fourth post-conviction case

                                                 -32-
        heard by the Court where the death penalty has been imposed. All of these cases
        have been marked by continuous and numerous motions to continue at every stage
        of the proceeding. It appears that lawyers in death penalty cases simply think that
        they never have enough time to prepare adequately. If the Court were to grant,
        without reflection, all the motions to continue, then the death penalty trials would
        never be held and the petitions for post-conviction relief would never be heard. In
        this case the Court authorized considerable resources for use by petitioner’s counsel
        in preparation of the case. The hearing was not held until thirteen (13) months after
        the first appointment of counsel. The Court is of the opinion that defense counsel
        was given every reasonable opportunity to be adequately prepared for the hearing
        which was held in January 1999. The Court continues to adhere to its rulings
        denying a continuance of the January 1999 hearing. See State v. Hines, 919 S.W.2d
573, 579 (Tenn. 1995).

        The appellant contends that the post-conviction court’s ruling denied him his right to present
mitigation evidence at the post-conviction hearing and denied his right under Ake v. Oklahoma to
present expert witnesses. At the post-conviction hearing, counsel argued that additional time was
needed in order to complete additional investigation and collect additional records regarding the
appellant’s school performance, psychological records, and records of the appellant’s behavior
during periods of incarceration. Counsel asserted that these records were necessary to determine
what “experts” would be needed. The appellant also presented the testimony of Julie Hackenmiller,
the mitigation specialist retained to perform the investigation on the appellant. Hackenmiller
identified several mitigation themes that had been developed through her investigation; yet, she
stated that they needed to be developed further. She admitted that several areas had been made
known at the penalty phase, e.g., substance abuse and lack of social support, however, these areas
had not been developed “thoroughly” at that time. Hackenmiller related numerous records that had
not yet been received by the defense team. She acknowledged that, although the contents of these
records were unknown and were speculative at best, the records were thought to reveal the location
of several witnesses. Hackenmiller also explained that her investigation had been thwarted by the
family’s refusal to cooperate. Hackenmiller admitted that the only records that she had that were not
relied upon during the penalty phase were the appellant’s juvenile records from the Wilder Center.

         It is well-established that the decision whether to grant a continuance rests within the sound
discretion of the trial court. State v. Hines, 919 S.W.2d 573, 579 (Tenn. 1995), reh’g denied, (1996),
cert. denied, 519 U.S. 847, 117 S. Ct. 133 (1996). Moreover, the denial of a continuance will not be
disturbed unless it appears that the trial court abused its discretion and prejudice resulted to the
accused as a direct result of the court’s denial. Id. Additionally, in order to trigger post-conviction
relief, the denial of a motion for continuance must implicate a constitutional right. Harris v. State,
947 S.W.2d 156, 174 (Tenn. Crim. App. 1996), perm. to appeal denied, (Tenn. 1997). Thus, the
petitioner “must demonstrate, first, that the . . . court abused its discretion and , second, that its action
rendered the [proceeding] fundamentally unfair.” Id. (citing Conner v. Bowen, 842 F.2d 279, 283
(11th Cir.), cert. denied, 488 U.S. 840, 109 S. Ct. 107, and, cert. denied, 488 U.S. 864, 109 S. Ct. 164
(1988)). Rarely does a grant or refusal of a continuance reach constitutional proportions. Id. (citing


                                                    -33-
Knighton v. Maggio, 740 F.2d 1344, 1351 (5th Cir.), cert. denied, 469 U.S. 924, 105 S. Ct. 306
(1984)).

         We are not persuaded by the facts presented that the post-conviction court's denial of the
appellant's motion for additional time to investigate implicates due process. A bare claim that
additional investigation could have been conducted is not sufficient to demonstrate unfair prejudice
so as to support a motion for continuance. Unless an appellant can show that his substantial rights
were prejudiced by reason of the denial of his motion for continuance, the appellate court will
conclude that there was no abuse of discretion by the trial court in denying the motion. The
appellant has failed to identify any prejudice affecting his conviction or sentence. Continuances may
be granted for the purpose of securing the presence of identifiable witnesses if those witnesses'
testimony is material and admissible. In this case, the appellant sought a continuance, hoping to
secure witnesses, whose testimony was unknown, and to gather useful information which, at the time
of the motion, was also largely unknown. From the date the appellant filed his petition for post-
conviction relief on December 11, 1997, to the date of the post-conviction court’s decision to deny
his petition, February 8, 1999, nearly thirteen months had passed, and the appellant had already been
granted an extension of time. In the present case, we conclude that the post-conviction court did not
abuse its discretion.

         IV. Claims Identified in Verified Amended Petition for Post-Conviction Relief

        In his final issue, the appellant asserts that he is entitled to relief on the twenty grounds raised
in his verified amended post-conviction petition.11 Without citation to the record, explanation,
argument or citation to any legal authority, the appellant asks this court to rely upon the argument
set forth in his petition, averring that he has not waived these claims. The State submits that these
allegations have been waived. We agree. When an appellant fails to articulate reasons to support
a conclusory statement, the issue may be deemed waived. Tenn. R. App. P. 27(a)(7); State v.
McKay, 680 S.W.2d 447, 454 (Tenn.1984), cert. denied, 470 U.S. 1034, 105 S. Ct. 1412 (1985). See
also Tenn. Ct. Crim. App. R. 10(b); State v. Campbell, 904 S.W.2d 608, 614 (Tenn. Crim. App.),
perm. to appeal denied, (Tenn.1995). With the exception of those specific claims properly addressed
elsewhere in the appellant’s brief, this court declines the appellant’s invitation to address these
issues. See id. Additionally, it appears that many of these claims have been previously determined
on direct appeal.12 See Tenn. Code Ann. § 40-30-206(h) (1997).

                                                       Conclusion


         11
              These grounds are specifically enumerated in footnote 5.
         12
            The record indicates that the following grounds for post-conviction relief raised by the appellant were
previou sly determined on direct appeal: (1) challenges relating to the voir dire of the jury; (2) conduct of prosecutor
which inflamed the jury; (3) unconstitutional sentencing phase instructions; (4) presentation of false testimony at
sentencing phase; (5) denial of expert services; (6) preclusion of mitigation evidence; (7) denial of jury comprised of
fair cross section of community; (8) right of allocution; (9) constitution ality of dea th penalty ; and (10 ) propo rtionality
review.

                                                            -34-
        After a thorough review of the record and the law applicable to the issues raised herein, we
find that the appellant has failed to prove the allegations contained in his post-conviction petition.
Accordingly, we accredit the excellent and thoroughly prepared findings of the trial court in denying
post-conviction relief. The judgment of the trial court is affirmed.




                                                       ___________________________________
                                                       DAVID G. HAYES, JUDGE




                                                -35-